 



Execution Copy
EXHIBIT 10.71
Asset Purchase Agreement
between
Rockford Corporation, Audio Innovations, Inc.
and
Advanced Integration, LLC
Dated as of March 31, 2006

 



--------------------------------------------------------------------------------



 



Asset Purchase Agreement
This Asset Purchase Agreement (“Agreement”) is between:

  (a)   Rockford Corporation (“Rockford”) and its wholly owned subsidiary Audio
Innovations, Inc. (“AI” and, with Rockford, “Seller”); and     (b)   Advanced
Integration, LLC (“Purchaser”).

Seller and Purchaser agree as follows:

1.   Background and Definitions.

  1.1   Company Business. AI is in the business of designing, manufacturing,
marketing and distributing branded aftermarket car-audio enclosures under the
names of Q-Logic, Q-Forms, and Q-Customs (the “Business”).     1.2   Asset Sale.
Seller desires to sell, and Purchaser has agreed to acquire all or substantially
all of Seller’s tangible and intangible assets used exclusively in the Business
and specifically listed in Schedule 1.2 (the “Assets”), including:     (a)   the
Business’ inventory as it exists on the Effective Date and as updated and
acquired through the Closing Date, except for inventory sold in the ordinary
course of business (the “Inventory”);     (b)   all accounts receivable related
to the Business as of the Effective Date as updated and created through the
Closing Date, except for accounts receivable sold in the ordinary course of
business (the “Accounts Receivable”)     (c)   the Intellectual Property used
exclusively in connection with the Business, including those trademarks and
trade names identified on Schedule 1.2 and any federal, state, or foreign
registrations relating to these names (the “Names”), and the goodwill associated
with such Names. Purchaser will not acquire any interest in any of Seller’s
trademarks, names or other Intellectual Property other than the Names and
Intellectual Property identified on Schedule 1.2;     (d)   the additional
assets of the Business, including owned or leased property and equipment,
supplies, trade show fixtures specific to the Business, and other assets listed
in Schedule 1.2.

     The Assets specifically exclude the Excluded Assets.

  1.3   Definitions. In this Agreement:

  (1)   Affiliate means any individual or Business Entity which, directly or
indirectly, alone or together with others, controls, is controlled by, or is
under common

- 2 -



--------------------------------------------------------------------------------



 



      control with, another individual or Business Entity;     (b)   Agreement
means this Agreement and each of the Schedules and certificates delivered with
this Agreement. The Schedules and certificates are a part of this Agreement;    
(c)   Assets has the meaning given in Section 1.2;     (d)   Assumed Liabilities
means those debts, obligations and other liabilities assumed by Purchaser, as
specifically listed in Schedule 2.4.     (e)   Business has the meaning given in
Section 1.1;     (f)   Business Entity means any person, corporation,
partnership, joint venture, limited liability company, or other entity;     (g)
  Closing means the consummation of the transactions contemplated by this
Agreement;     (h)   Closing Date means the day on which the Closing takes
place;     (i)   Contract means any contract, indenture, mortgage or deed of
trust, lease, purchase order, guaranty, insurance policy, bond, license,
instrument, understanding, obligation, or other agreement, written or oral;    
(j)   Employment Contracts means all employment agreements, consulting
agreements, and collective bargaining agreements;     (k)   Employment Plans
means all executive compensation plans, bonus plans, holiday and other bonus
practices, deferred compensation agreements, pension or retirement plans,
employee stock option or stock purchase plans, employee life, health, and
accident insurance, and other employee benefit plans, agreements, arrangements
or commitments;     (l)   Encumbrance means any mortgage, pledge, lien, claim,
charge, security interest, restriction, easement, right of way, or other
encumbrance;     (m)   Environmental Laws means all Laws relating to the
environmental or Hazardous Materials, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“CERCLA”), 42 U.S.C. §9601 et seq.;
the Toxic Substance Control Act (“TSCA”), 15 U.S.C. §2601 et seq; the Hazardous
Materials Transaction Act, 49 U.S.C. §1802 et seq; the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. §9601 et seq; the Clean Water Act (“CWA”), 33
U.S.C. §1251 et seq; the Safe Drinking Water Act, 42 U.S. C. §300(f) et seq; the
Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq;

- 3 -



--------------------------------------------------------------------------------



 



      Federal Insecticide, Fungicide and Rodentcide Act (“FIFRA), 7 U.S.C. §136
et seq; and Solid Waste Disposal Act (“SVVDA”) §6901 et seq;     (n)   Excluded
Assets means the assets used in the Business that are not being sold to or
acquired by Purchaser, including any assets used in the Business that are not
listed as Assets on Schedule 1.2 or that are listed as Excluded Assets on
Schedule 1.2;     (o)   Financial Statements and Financial Statement Date have
the meaning given in Section 5.5;     (p)   Government means any legislature,
executive, department, administrative agency, municipality, subdivision,
instrumentality, or other authority of the United States, any state, any
locality, or any foreign country or political subdivision of a foreign country;
    (q)   Hazardous Materials means hazardous wastes, hazardous substances,
hazardous constituents, toxic substances, pollutants, contaminants, radioactive
materials, related materials, and any other substances, constituents or wastes,
whether solids, liquids or gases, subject to regulation under any Environmental
Laws;     (r)   Information means information Seller has supplied to Purchaser
under Section 7.7 of this Agreement;     (s)   Intellectual Property means
patents, trademarks, trade names, service marks, other trade rights, copyrights,
licenses, and similar intangibles;     (t)   Knowledge means and an individual
will be deemed to have “knowledge” of a particular fact or other matter if such
individual is actually aware of such fact or other matter after due inquiry that
is reasonable under the circumstances.     (u)   Laws means any law, statute,
ordinance, rule, regulation, or Order;     (v)   Liabilities shall mean, without
limitation, any direct or indirect liability, indebtedness, guaranty,
endorsement, claim, loss, damage, either accrued, absolute, contingent, mature,
unmature or otherwise and whether known or unknown, fixed or unfixed, choate or
inchoate, liquidated or unliquidated, secured or unsecured.     (w)   Loss means
all expenses (including reasonable attorneys’ and accountants’ fees), losses,
taxes, claims, damages, awards, fines, interest, penalties, and liabilities;    
(x)   Material Adverse Change or Material Adverse Effect means any change or
effect that is or would be materially adverse to a party and its Affiliates,

- 4 -



--------------------------------------------------------------------------------



 



  •   taking into account the business, properties, assets, employees, financial
condition and results of operations of the party and its Affiliates; but     •  
excluding those changes, effects, and developments that directly result from
(1) the announcement of this Agreement, or (2) any act or omission of Purchaser
(if the event has an effect on Seller) or Seller (if the event has an effect on
Purchaser)     (y)   Order means any order, decree, decision, injunction,
finding, or judgment;     (z)   Permits means all approvals, permits, licenses,
filings, registrations, certificates, orders, authorizations, qualifications, or
other consents from any Government, self-regulatory authority, or any other
third party;     (aa)   Proceeding means any claim, action, suit, mediation,
arbitration, labor grievance, Government investigation, or other legal or
administrative proceeding;     (bb)   Purchase Price means the purchase price
for the Assets, in a total amount of $1,750,000, including $750,000 payable in
cash at the Closing (the “Cash Purchase Price”) and $1,000,000 payable in
30 monthly installments after the closing (the “Deferred Purchase Price”);    
(cc)   Purchaser means Advanced Integration, LLC, an Oklahoma corporation;    
(dd)   Seller means Rockford Corporation, an Arizona corporation, and Rockford’s
wholly owned subsidiary Audio Innovations, Inc., an Oklahoma corporation; and  
  (ee)   Tax means any tax, assessment, duty, or governmental charge or deposit
(including income, property, ad valorem, gross receipts, sales, use, value
added, occupation, franchise, transfer, excise, goods and services, payroll,
employment, profits, capital, severance, production, premium, payroll, stamp,
unemployment insurance, disability, workers’ compensation, withholding, and
social security tax), and all interest and penalties, whether disputed or not,
imposed by any Government.

     Other terms used as defined terms have the meanings used in this Agreement.

2.   Purchase and Sale of Assets. At the Closing, and subject to the terms and
conditions of this Agreement:

  2.1   Purchase of Assets. Seller will sell to Purchaser, and Purchaser will
purchase from Sellers, the Assets free and clear of all Encumbrances, except the
Assumed Liabilities.

- 5 -



--------------------------------------------------------------------------------



 



  2.2   No Purchase of Other Assets. Other than the Assets, Purchaser will not
acquire any other asset of Seller.     2.3   No General Assumption of Certain
Liabilities. Except for the Assumed Liabilities, Purchaser will not assume any
liabilities of Seller. Seller will be solely responsible for paying all
liabilities (except for the Assumed Liabilities) related to the Business and the
Assets, including executory contracts, purchase orders, judgments, obligations
and debts.     2.4   Assumption of Assumed Liabilities. Purchaser will assume
liability only for the leases, accounts payable, contract obligations, warranty
obligations, and other liabilities specifically described in Schedule 2.4 (the
“Assumed Liabilities”).

3.   Closing. The Closing will take place at 10:00 A.M., local time, on or
before March 31, 2006, at the offices of Steptoe & Johnson, 201 E. Washington
St., Suite 1600, Phoenix, Arizona 85004, or at another agreed upon time and
place.   4.   Purchase Price.

  4.1   Purchase Price; Closing Adjustments. At the Closing, Purchaser will pay
to Seller the Purchase Price for the Assets in the following manner:     (a)  
Cash Purchase Price. The Cash Purchase Price by wire transfer of immediately
available funds to the account Seller designates; and     (b)   Deferred
Purchase Price. The Deferred Purchase Price by delivery to Seller of the Loan
and Security Agreement providing for payment of $1,000,000 in 30 equal monthly
installments beginning on the first day of the month following the closing and
continuing for 30 months. The Deferred Purchase Price will be secured by (a) a
first priority security interest in the receivables owed to AI or to Purchaser
by Best Buy or any Affiliate of Best Buy and (b) a second priority security
interest in all other assets of Purchaser including the Assets.     4.2  
Allocation of Purchase Price. The Parties will allocate the Purchase Price among
the Assets for tax purposes in accordance with Section 1060 of the Internal
Revenue Code. Purchaser and Seller will each prepare and file on a timely basis
with the Internal Revenue Service substantially identical initial and
supplemental Internal Revenue Service Forms 8594 “Asset Acquisition Statements
Under Section 1060” consistent with such allocation.

5.   Representations and Warranties by Seller. To the extent information on
which the following representations are made depend upon information supplied by
AI management located at AI’s facility in Oklahoma, Buyer’s representations and
warranties are made in reliance upon such management and are made to Seller’s
Knowledge. Because such members of management are also principals of Buyer,
Buyer acknowledges that this reliance is reasonable and that Seller is not
responsible for errors, inaccuracies or misrepresentations

- 6 -



--------------------------------------------------------------------------------



 



    resulting from Seller’s reliance upon information from such management,
unless Seller has Knowledge of such errors, inaccuracies or misrepresentations
prior to Closing. Except as stated otherwise in a Schedule to this Agreement,
and subject to the disclaimer made above, Seller represents and warrants to
Purchaser that:

  5.1   Organization and Authority to Conduct Business. Rockford is duly
organized, validly existing and in good standing under the laws of Arizona and
AI is duly organized, validly existing and in good standing under the laws of
Oklahoma. Each Seller is qualified to do business and is in good standing in
each of the jurisdictions identified on Schedule 5.1. Each Seller has all
requisite corporate power and authority to carry on its business as now being
conducted, to own, lease, or operate its properties and to carry out the
transactions contemplated by this Agreement. Each Seller has delivered to
Purchaser complete copies of Seller’s articles or certificate of incorporation
and bylaws as amended.     5.2   Authorization and Approval of Agreement.
Seller:     (a)   has taken, or will take before the Closing, all actions; and  
  (b)   has secured, or will secure before the Closing, all material Permits

required to authorize the execution, delivery, and consummation of this
Agreement and the transactions contemplated by this Agreement.

  5.3   Binding Effect. This Agreement, and each document executed by Seller in
connection with this Agreement:     (a)   constitutes the legal, valid, binding,
and enforceable obligation of Seller;     (b)   has been duly executed and
delivered by Seller; and     (c)   has been duly authorized by all necessary
corporate action.     5.4   Execution, Delivery and Performance of Agreement.
The execution, delivery, and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby will not (with or without
the giving of notice or the passage of time or both) conflict with, result in a
default under, result in the creation of any Encumbrance on the Assets pursuant
to, or result in the acceleration of any obligation under or permit the
termination of:     (a)   Seller’s certificate of incorporation or bylaws; or  
  (b)   any material Contract or Law to which Seller is a party or by which it,
the Business or the Assets may be bound.

- 7 -



--------------------------------------------------------------------------------



 



  5.5   Required Filings and Consents. No waiver, consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or any other person is required by or with respect to Seller in
connection with the execution and delivery of this Agreement or the consummation
by Seller of any of the transactions contemplated by this Agreement, except for:
    (a)   the consents identified as required on Schedule 5.5, which are:

  (1)   all consents, waivers and approvals required in connection with the
consummation of the transactions contemplated by this Agreement under any of
Seller’s Contracts or Permits; and     (2)   will be secured before the Closing;

  (b)   such other waivers, consents, approvals, orders, authorizations,
registrations, declarations and filings as would not individually or in the
aggregate:

  (1)   have a material adverse effect on AI;     (2)   impair Seller’s ability
to perform its obligations under this Agreement; or     (3)   prevent the
consummation of any of the transactions contemplated by this Agreement.

  5.6   Financial Statements.     (a)   Sellers have delivered to Purchaser
financial information relating to the Business for the periods ending
December 31, 2005, and February 28, 2006. The last such date is the Financial
Statements Date. The financial information includes asset and liability
information and income and expense information derived from Rockford’s
consolidated financial statements, but are not audited. Because Rockford
prepares its financial statements on a consolidated basis, and because the
Business is only a small part of Rockford’s total operations, the financial
information was not prepared in accordance with GAAP. The financial information
was derived from Rockford’s financial statements (which were prepared in
accordance with GAAP) and other financial records.     (b)   Except as
contemplated by this Agreement, there are no liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) related to the
Business, except liabilities:     (1)   provided for in the Business’ financial
information delivered to Buyer as of the Financial Statements Date; or

- 8 -



--------------------------------------------------------------------------------



 



  (2)   incurred since the Financial Statement Date in the ordinary course of
business consistent with past practices.     5.7   Absence of Undisclosed
Liabilities. As of the Financial Statements Date, Seller does not have any debts
or liabilities related to the Business except as disclosed in the financial
information delivered under Section 5.6 or in Schedule 5.7 or elsewhere in this
Agreement. Since the Financial Statements Date Seller has not incurred
additional debts or liabilities related to the Business except as disclosed in
Schedule 5.7 or elsewhere in this Agreement;     5.8   Litigation.     (a)  
There is no Proceeding pending or, to Seller’s Knowledge, threatened against;
and     (b)   There is no Order in effect or, to its Knowledge, threatened
against or relating to

(1) the Business, (2) Seller’s officers, directors, or employees who participate
in the Business, (3) the properties, assets, or operations related to the
Business, or (4) the transactions contemplated by this Agreement. Seller does
not know, or have reason to know, of any basis for such a Proceeding or Order;

  5.9   Bankruptcy Proceedings. Seller is not involved in any Proceeding by or
against it (a) under the Bankruptcy Code, 11 U.S.C. § 101 et seq., (b) under any
other insolvency or debtors’ relief act, or (c) for the appointment of a
trustee, receiver, liquidator, assignee, sequestrator or other similar official.
    5.10   Taxes.     (a)   Seller has paid, or will pay before their due date,
all Taxes related to the Business due on or before the Closing and has reserved,
or will reserve before the Closing, amounts necessary to pay Taxes due after the
Closing in respect of periods ending on or before the Closing;     (b)   Seller
has timely filed, or will timely file, all tax returns required in connection
with any Taxes related to the Business, and has not made any requests for
extensions. All such returns are accurate and comply with applicable Law;    
(c)   Seller has made all deposits required by Law and (1) has not been
delinquent in the payment of any Tax or (2) has paid any penalty associated with
a delinquency;     (d)   Seller has no reassessment of any Tax proposed and
knows of no basis for any such reassessment; and

- 9 -



--------------------------------------------------------------------------------



 



  (e)   To the Knowledge of Seller, there is no pending property, sales, use or
other tax dispute relating to or arising out of the Business or affecting the
Assets.     5.11   Compliance with Laws, Permits, and Contracts.     (a)  
Seller has complied in all material respects with all Laws applicable to the
Business, Assets, or operations of the Business as presently conducted;     (b)
  Seller has secured and is in compliance with all material Permits required for
the Assets and the Business as presently conducted;     (c)   Seller is not in
default concerning any Order, writ, injunction or decree of any federal, state
or municipal court, or other governmental department or agency affecting the
Assets or the Business;     (d)   Seller has not offered, paid, or agreed to pay
money or anything of value for the purpose of or with the intent of obtaining or
maintaining business for Seller or otherwise benefiting Seller in violation of
any Law (including Section 30A(a) of the Securities Exchange Act of 1934, as
amended); and     (e)   The ownership and present use of Seller’s properties
related to the Business and the conduct of the Business,     (1)   does not
materially conflict with the rights of any other person; and     (2)   will not
(with or without the giving of notice or the passage of time or both) conflict
with or result in a default under:

  •   Seller’s certificate of incorporation or bylaws; or     •   any material
Contract or Law to which Seller is a party or by which it is affected.

  5.12   Enforceability of Contracts, No Defaults.     (a)   All Contracts
identified in any schedule to this Agreement, or required to be so identified,
to which Seller is a party are effective, valid, binding, and enforceable in
accordance with their terms;     (b)   Seller is not in material default under
any such Contracts; and     (c)   Seller does not know, or have reason to know,
of any material default (or event which, after notice or lapse of time, would
constitute a material default) of such Contracts.

- 10 -



--------------------------------------------------------------------------------



 



  5.13   Product Recalls. Seller has not within the past 5 years:     (a)   been
party to any Proceeding brought by a Government; or     (b)   been subject to
any Order;

that related to the Business and required, or sought to require, that Seller
recall any products designed, manufactured, assembled, shipped, sold,
distributed, installed, repaired or maintained by Seller in connection with the
Business. Seller does not know, or have reason to know, of any voluntary recall
undertaken to avoid a Proceeding or Order or of any pending or threatened
Proceeding or Order that would require such a recall.

  5.14   Environmental Matters.     (a)   The Business is in material compliance
with Environmental Laws;     (b)   Seller has secured all material Permits
required under Environmental Laws for the operation of the Business (and such
Permits are listed on Schedule 5.14);     (c)   Seller does not know, or have
reason to know, of any pending or threatened Proceedings against Seller related
to the Business with respect to Environmental Laws;     (d)   Seller does not
know, or have reason to know, of any act related to the Business and
attributable to Seller that could give rise to material liability under CERCLA
or any other Environmental Law. Seller has not submitted notice pursuant to
Section 103 of CERCLA with respect to any of the Assets;     (e)   To Seller’s
Knowledge, Seller does not own or operate in connection with the Business an
underground storage tank except for tanks in material compliance with
Environmental Laws; and     (f)   Seller does not know, or have reason to know,
of any Hazardous Materials that have been released, discharged, deposited,
emitted, leaked, spilled, poured, emptied, injected, dumped or disposed of in a
manner that materially violates any applicable Environmental Law on, in, or
under real property owned or occupied by Seller and related to the Business.    
5.15   Ownership of Assets; No Encumbrances. Seller has good and marketable
title to the Assets free and clear of any Encumbrance. There are no undisclosed
interests in the Assets, nor does Seller know, or have reason to know, of any
assertion of such an interest, or of any facts or circumstances that would give
rise to such an interest. Schedule 5.15 lists:

- 11 -



--------------------------------------------------------------------------------



 



  (a)   Real Property.     (1)   all real property that Seller uses in the
Business and owns or leases;     (2)   a summary of the terms on which Seller
owns, leases, or uses such real property; and     (3)   a summary of the terms
of any Encumbrances affecting such real property.     (b)   Personal Property.  
  (1)   all tangible personal property (other than inventory and supplies) that
Seller uses in the Business and owns or leases, except for owned items having a
value of less than $10,000 and leased items requiring lease payments of less
than $10,000 annually;     (2)   a summary of the terms on which Seller owns,
leases, or uses such personal property; and     (3)   a summary of the terms of
any Encumbrances affecting such personal property.     (c)   Title. Seller has
title to all the Assets reflected in the Financial Statements or in
Schedule 5.15, free of any Encumbrance, except:     (1)   items sold or
otherwise disposed of in the ordinary course of business consistent with past
practice after the date hereof; or     (2)   as set forth in the Financial
Statements or in Schedule 5.15.     (d)   The Assets are in good operating
condition and repair (ordinary wear and tear excepted), are suitable for the
purposes used, and are adequate for the current operations of the Business. The
Assets constitute all of the properties and assets used or held for use in
connection with, necessary for the conduct of, or otherwise material to, the
Business. Seller does not know, or have reason to know, of any pending or
threatened condemnation affecting the Assets.     5.16   Insurance.
Schedule 5.16 lists all material insurance policies insuring, and all material
performance bonds related to, the Business issued in favor of Seller specifying:
    (a)   the name of the insurer or bonding company;     (b)   the risk insured
or bonded;     (c)   the limits of coverage;

- 12 -



--------------------------------------------------------------------------------



 



  (d)   the deductible (if any);     (e)   the premium (including any proposed
premium increases known to Seller);     (f)   any notice of cancellation or
nonrenewal received by Seller; and     (g)   the date through which coverage
will continue by virtue of premiums already paid.     5.17   Distribution
Agreements. Schedule 5.17 lists all material sales agency agreements,
distributorship agreements, and agreements providing for the services of an
independent sales representative relating to the Business to which Seller is a
party.     5.18   Other Contracts. Schedule 5.18 lists:     (a)   Each loan,
conditional sales, or security agreement of Seller relating to the Business with
an unpaid balance more than $10,000;     (b)   Each material license agreement
relating to intellectual property of Seller relating to the Business (other than
licenses incident to leases of computers, software, or office or photographic
equipment used in the ordinary course of business); and     (c)   All material
Contracts of Seller relating to the Business, but excluding:     (1)   Contracts
listed or excluded elsewhere in this Agreement; and     (2)   any Contract
entered into in the ordinary course of business terminable by Seller in less
than 30 days or involving payment or receipt of less than $10,000.     5.19  
Employment Matters.     (a)   Employment Contracts and Plans. Schedule 5.19
lists all material Employment Contracts and Employment Plans to which Seller is
a party or by which it is bound and which relate to the operation of the
Business.     (b)   Compliance with Employment Laws. Seller, in connection with
the Business:     (1)   is in material compliance with all Laws regulating
employment practices, terms and conditions of employment and wages and hours;  
  (2)   is not subject to any unfair labor practice complaint or other petition
before the National Labor Relations Board;     (3)   is not subject to any
material labor strike, dispute, slow-down or stoppage;

- 13 -



--------------------------------------------------------------------------------



 



  (4)   is not subject to any material Proceeding arising out of or under a
collective bargaining agreement; and     (5)   has not experienced any primary
work stoppage or other labor difficulty involving its employees during the past
three years.     (c)   Plan Compliance. Seller has administered and maintained
the Employment Plans in material compliance with all applicable Laws with
respect to employees working in connection with the Business. Seller does not
know, or have reason to know, of any prohibited transaction (as defined in
ERISA, 29 U.S.C. § 1001) relating to any Employment Plan.     (d)   Severance.
Seller has not entered into any severance or similar arrangement with respect of
any present or former personnel who work exclusively in the Business that will
result in any obligation (absolute or contingent) of Purchaser or Seller to make
any payment to any present or former personnel who work exclusively in the
Business following termination of employment.     5.20   No Guaranties. Seller
has not guaranteed the obligations or liabilities of any person or business
entity in connection with the Business.     5.21   Intellectual Property.
Schedule 5.21 lists all material patents, trademarks, trade names, service
marks, other trade rights, copyrights, licenses, and similar intangibles (the
“Intellectual Property”) that Seller owns, uses, or has registered in connection
with the Business.     (a)   Seller is not obligated to pay any royalty with
respect to Intellectual Property that Seller owns, uses, or has registered in
connection with the Business.     (b)   Seller does not know, or have reason to
know, of any pending or threatened Proceedings alleging that the Business has
infringed any third party’s Intellectual Property rights (or of any basis for
such a Proceeding).     (c)   Seller does not know, or have reason to know of
any person challenging or infringing on or otherwise violating any right of the
Seller with respect to any Intellectual Property that Seller owns, uses, or has
registered in connection with the Business.     5.22   Inventory. Seller’s
inventory and related supplies are merchantable or suitable for sale in the
ordinary course of business, except to the extent of the allowance for excess
and obsolete inventory as reflected on the Financial Statements.     5.23  
Receivables. All receivables reflected in the Financial Statements, and all
receivables which have arisen since the Financial Statement Date, arose from

- 14 -



--------------------------------------------------------------------------------



 



      transactions in the ordinary course of business. The Seller expects such
receivables to be (or to have been) fully collected when due, except to the
extent of the normal allowance for doubtful accounts as reflected on the
Financial Statements.     5.24   Records. The books of account (“Books”) of
Seller related to the Business are complete and correct in all material
respects. Seller knows of no material transactions involving the Business of
Seller, which properly should have been, but are not, set forth in the Books.  
  5.25   Official Filings Complete. Seller has made all material required
Government filings related to the Business.     5.26   Absence of Changes or
Events. Since the Financial Statements Date, Seller has conducted the Business
only in the ordinary course and has not taken, or entered into any agreement or
made any commitment to take, any of the following actions in connection with the
Business:     (a)   Incurred any obligation or liability related to the
Business, except liabilities (1) for trade or business obligations incurred in
the ordinary course of business or (2) which do not materially affect the
Business or the Business’ financial condition;     (b)   Paid any obligation or
liability related to the Business other than current liabilities (1) shown on
the Financial Statements or (2) incurred since the Financial Statements Date in
the ordinary course of business;     (c)   Subjected any Assets to any
Encumbrance, except in the ordinary course of business;     (d)   Sold or
otherwise disposed of any Assets, except in the ordinary course of business;    
(e)   Cancelled, compromised, waived, or released any material debt, claim, or
right related to the Business, except in the ordinary course of business;    
(f)   Received or given notice of termination of any Contract whose termination
has had, or may have, a material adverse effect on the Business or its financial
condition;     (g)   To its Knowledge, experienced any labor union organizing
activity or had any actual or threatened employee strikes, work stoppages,
slow-downs, or lock-outs;     (h)   Had any material change in the terms of
agreements with employees, agents, customers or suppliers;

- 15 -



--------------------------------------------------------------------------------



 



  (i)   Made or agreed to make any change in the compensation payable to any
manager or employee working exclusively for the Business, except for normal
periodic bonus accruals and normal periodic increases in regular compensation;  
  (j)   Acquired any capital assets related to the Business which cost in excess
of an aggregate of $250,000;     (k)   Declared any dividends or made any
distributions to its shareholders, other than transactions in the ordinary
course of business consistent with past practices;     (l)   Instituted, settled
or agreed to settle any material Proceeding related to the Business; or     (m)
  Suffered any change, event, condition, damage, destruction, or loss having a
material adverse affect on the Business.

6.   Representations and Warranties by Purchaser. Except as stated otherwise in
a Schedule to this Agreement, Purchaser represents and warrants to Seller that:

  6.1   Organization and Authority. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of
Oklahoma. Purchaser has all requisite power and authority to carry on its
business as now being conducted, to enter into this Agreement, and to carry out
the transactions contemplated by this Agreement. Purchaser is qualified to do
business and is in good standing in each of the jurisdictions where the nature
of its business or the properties it owns or leases makes such qualification
necessary or advisable.     6.2   Authorization and Approval of Agreement.
Purchaser:     (a)   has taken, or will take before the Closing, all actions;
and     (b)   has secured, or will secure before the Closing, all material
Permits

required to authorize the execution, delivery, and consummation of this
Agreement and the transactions contemplated by this Agreement.

  6.3   Binding Effect. This Agreement, and each document executed by Purchaser
in connection with this Agreement, constitutes the valid, binding, and
enforceable obligation of Purchaser, has been duly executed and delivered by
Purchaser, and has been duly authorized by all necessary corporate action.    
6.4   Execution, Delivery and Performance of Agreement. The execution, delivery,
and performance of this Agreement by Purchaser will not (with or without the
giving of notice or the passage of time) conflict with, result in a default
under, or result in the creation of any Encumbrance pursuant to:

- 16 -



--------------------------------------------------------------------------------



 



  (a)   Purchaser’s articles of organization or operating agreement; or     (b)
  any material Contract or Law to which Purchaser is a party or by which it may
be bound.     6.5   Purchaser’s Independent Investigation. Purchaser and its
representatives have independently investigated Seller and the Business.
Purchaser acknowledges that there are no representations or warranties, express
or implied, about the Seller or the Business except for the representations and
warranties in this Agreement and each certificate and instrument furnished in
connection with this Agreement. Purchaser is not relying on any written or oral
information about the Seller or the Business (including financial or
forward-looking information) except for the representations and warranties in
this Agreement and each certificate and instrument furnished in connection with
this Agreement.     6.6   Plant Closing. Purchaser has no definite plans to
implement any mass lay-off, plant closing, or other covered employment loss (a
“Lay-off”), as those terms are defined by the Worker Adjustment and Retraining
Notification Act, 229 U.S.C. § 2101-2109 (the “Act”), within sixty-one (61) days
of the Closing Date. If it implements a Lay-off after the Closing, Purchaser
will comply with the Act to the extent the Act applies to its operations
(including the Business as operated after the Closing).     6.7   Litigation.
There is no material Proceeding pending or, to its Knowledge, threatened; and
there is no material Order in effect relating to the transactions contemplated
by this Agreement. Purchaser does not know of any basis for such a Proceeding or
Order.     6.8   Required Filings and Consents. No waiver, consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Entity or any other person is required by or with respect to
Purchaser in connection with the execution and delivery of this Agreement or the
consummation by Purchaser of any of the transactions contemplated by this
Agreement, except for:

  (a)   the consents identified as required on Schedule 6.8, which are:

  (1)   all consents, waivers and approvals required in connection with the
consummation of the transactions contemplated by this Agreement under any of
Purchaser’s Contracts or Permits; and     (2)   will be secured before the
Closing;

  (b)   such other waivers, consents, approvals, orders, authorizations,
registrations, declarations and filings as would not individually or in the
aggregate:

- 17 -



--------------------------------------------------------------------------------



 



  (1)   have a material adverse effect on Purchaser;     (2)   impair
Purchaser’s ability to perform its obligations under this Agreement; or     (3)
  prevent the consummation of any of the transactions contemplated by this
Agreement.

7.   Pre-Closing Covenants. After the execution of this Agreement and before the
earlier of the Closing or termination of this Agreement:

  7.1   Consents and Approvals. Purchaser and Seller will cooperate     (a)   to
obtain as expeditiously as possible all material Permits necessary to carry out
the transactions contemplated by this Agreement; and     (b)   to comply with
all material Laws regulating or restricting the transactions contemplated by
this Agreement.     7.2   Conduct of Business. Seller will conduct the Business
only in the ordinary course consistent with past practice, will maintain and
preserve the Assets, and will use commercially reasonable efforts to:     (a)  
preserve the Business and its internal organization;     (b)   maintain the
general character of the Business and conduct the Business operations,
activities, and practices in a reasonable manner in accordance with past
practices;     (c)   keep available to Purchaser the services of the managers,
employees, agents and independent contractors who work exclusively for the
Business;     (d)   preserve for the benefit of Purchaser the goodwill of
suppliers, customers, landlords and others having business relations material to
the Business; and     (e)   consult with Purchaser about material changes in the
conduct of the Business.

   Seller is not required to take or refrain from taking any action that, in
Seller’s reasonable judgment, is likely to result in:

  (1)   a substantial penalty;     (2)   a claim for damages by any third party
against Seller;     (3)   losses to Seller;

- 18 -



--------------------------------------------------------------------------------



 



  (4)   prejudice to or interference with the Business; or     (5)   a breach by
any of the Seller of any of the representations and warranties made by it in
this Agreement.     7.3   Approval of Certain Transactions. Seller will not,
without Purchaser’s prior written approval, take or agree to take the following
actions in connection with the Business:     (a)   incur any additional debt
related to the Business, other than trade debt and normal intercompany payables
and receivables incurred in the ordinary course of business;     (b)   increase
the compensation of any managers or employees working exclusively for the
Business, except for normal periodic bonus accruals and normal periodic
increases in regular compensation;     (c)   declare or pay any dividends to its
shareholders or make any distributions to its shareholders, other than
transactions in the ordinary course of business consistent with past practices;
    (d)   take any action which would breach any of its representations and
warranties in this Agreement;     (e)   sell or otherwise dispose of any of the
Assets except in the ordinary course of business;     (f)   subject any Assets
to an Encumbrance, other than in the ordinary course of business; or     (g)  
enter into or terminate any material Contract related to the Business except in
the ordinary course of business and except for those of the type which would not
have to be listed or described in any schedule to this Agreement;     7.4  
Material Changes. Seller will give Purchaser written notice of the occurrence or
non-occurrence of any event known to Seller (excluding matters known only to
Seller’s personnel who are expected to be employed by Buyer after the closing),
the occurrence or non-occurrence of which would be reasonably likely to cause
any representations and warranties made by it in this Agreement to be untrue or
inaccurate in any material respect or any Schedule hereto to be untrue or
inaccurate in any material respect (in which case Seller shall provide Purchaser
with an updated Schedule). Any supplement or amendment to a schedule or
schedules made with respect to matters occurring on or after the date of this
Agreement will not be indemnifiable as a breach of any representation or
warranty made in this Agreement; provided, in the event any supplement or
amendment would constitute a material breach if it had occurred prior to the

- 19 -



--------------------------------------------------------------------------------



 



      date hereof, the Purchaser may terminate this Agreement pursuant to
Section 12.1(c); provided, however, that the delivery of any notice or updated
Schedule pursuant to this Section 7.4 shall not limit or otherwise affect the
remedies available hereunder to the party receiving such notice with respect to
any matter occurring prior to the date of this Agreement or otherwise resulting
from a breach of covenant in this Agreement.     7.5   Asset Restrictions.
Seller will take no action that would encumber or restrict the Assets or their
sale or transfer, except actions to enforce rights under this Agreement;     7.6
  Confidentiality.     (a)   Agreement. Purchaser and Seller have entered into
and remain bound by the Confidentiality Agreement attached as Schedule 7.6. Each
party will comply with its obligations under the Confidentiality Agreement; and
    (b)   Press Releases. A party may make a public announcement of the
transactions contemplated in this Agreement only with the prior written consent
of all other parties. A party will not unreasonably withhold consent if an
announcement is required by applicable Law.     7.7   Investigations. Upon
reasonable notice and during regular business hours, Seller will give Purchaser
and Purchaser’s attorneys, accountants and other representatives:     (a)  
access to Seller’s officers, directors, employees, independent contractors,
counsel, and independent accountants related to the Business;     (b)   access
to Seller’s Assets, material Contracts, and Books related to the Business;    
(c)   copies of documents of Seller reasonably requested by Purchaser related to
the Business; and     (d)   information Purchaser reasonably requests with
respect to the affairs of Seller related to the Business.     (e)   Information
supplied by Seller to Purchaser is subject to the Confidentiality Agreement.
Seller does not assume responsibility for the accuracy or completeness of the
Information except and to the extent specifically provided in this Agreement.
Neither the Information nor Purchaser’s investigation affects Purchaser’s right
to rely on the representations and warranties made in this Agreement.

- 20 -



--------------------------------------------------------------------------------



 



8.   Post-Closing Covenants.

  8.1   Delivery of Information. After the Closing, Seller shall use reasonable
commercial efforts to transfer, forward or deliver the following to Purchaser:  
  (a)   all sales calls pertaining to the Business;     (b)   all electronic
mail pertaining to the Business;     (c)   all notices and communications from
any customers relating to the Business;     (d)   all invoices and bills from
any suppliers or vendors relating to the Business;     (e)   all purchase orders
relating to the Business; and     (f)   all payments made to Seller by customers
of the Business for payment of accounts receivable of the Business.

9.   Conditions to each Party’s Obligations. No party is obligated to close the
transactions contemplated by this Agreement unless the following conditions are
satisfied on or before the Closing Date:

  9.1   Consents and Approvals. All Permits, consents and approvals required
pursuant to Section 7.1 must have been obtained; and     9.2   Proceedings. No
Proceeding seeking to enjoin or prohibit, and no Order enjoining or prohibiting
the consummation of the transactions contemplated by this Agreement may be in
effect.

10.   Conditions to Purchaser’s Obligations. Purchaser is not obligated to close
the transactions contemplated by this Agreement unless the following conditions
are satisfied or waived by Purchaser on or before the Closing Date:

  10.1   Accuracy of Representations and Warranties. The representations and
warranties of Seller in this Agreement must be true and correct, both when made
and on the Closing Date.     10.2   Performance of Obligations . Seller must
have performed all material covenants, agreements, and obligations required of
it by this or prior to the Closing.     10.3   Material Adverse Effect. There
shall not have occurred after the date hereof any event having a Material
Adverse Effect on the Business or the Asset.

- 21 -



--------------------------------------------------------------------------------



 



  10.4   Loan and Security Agreement. Purchaser must have received a Loan and
Security Agreement executed by Seller in substantially the form attached as
Schedule 10.4.     10.5   Bill of Sale. Purchaser must have received an executed
bill of sale from Seller in a form reasonably acceptable to the parties covering
all personal property included in the Assets.     10.6   Assignment and
Assumption Agreement. Purchaser must have received an executed assignment and
assumption agreement from Seller in a form reasonably acceptable to the parties.

11.   Conditions to Seller’s Obligations. Seller is not obligated to close the
transactions contemplated by this Agreement unless the following conditions are
satisfied or waived by Seller on or before the Closing Date:

  11.1   Accuracy of Representations and Warranties. The representations and
warranties of Purchaser in this Agreement must be true and correct, both when
made and on the Closing Date.     11.2   Performance of Obligations . Purchaser
must have performed all covenants, agreements, and obligations required of it by
this Agreement.     11.3   Loan and Security Agreement. Seller must have
received a Loan and Security Agreement executed by Purchaser in substantially
the form attached as Schedule 10.4.     11.4   Promissory Note. Seller must have
received a Promissory executed by Purchaser in substantially the form attached
as Schedule 11.4.     11.5   Assignment and Assumption Agreement. Seller must
have received an executed assignment and assumption agreement from Purchaser in
a form reasonably acceptable to the parties.

12.   Obligations at and after Closing.

  12.1   Seller Deliveries. At the Closing, Seller will deliver to Purchaser all
documents required to be delivered to Purchaser under this Agreement including
this Agreement, the Loan and Security Agreement, and all other documents
identified in Section 10.     12.2   Purchaser Deliveries. At the Closing,
Purchaser will deliver:     (a)   the Cash Purchase Price to Seller; and

- 22 -



--------------------------------------------------------------------------------



 



  (b)   all other documents required to be delivered to Seller under this
Agreement including this Agreement, the Loan and Security Agreement, and all
other documents identified in Section 11.     12.3   Additional Documents. After
the Closing, each party will execute and deliver other documents and take
further action, as any other party reasonably deems necessary to carry out the
transactions contemplated by this Agreement.

13.   Termination.

  13.1   Rights to Terminate. A party may terminate this Agreement at any time
before the Closing:     (a)   by mutual written consent of Seller and Purchaser;
    (b)   if the Closing has not occurred on or before April 30, 2006; or    
(c)   if (1) a material representation or warranty of the another party was or
has become materially inaccurate or untrue or (2) another party has failed
materially to comply with or perform under this Agreement (except that, if the
misrepresentation or breach is curable then this Agreement will not terminate
until the responsible party has failed for 10 days after notice to cure the
misrepresentation or breach).

This Agreement will terminate when a party who is authorized to terminate it
gives the other parties notice of the termination.

  13.2   Effect of Termination. If this Agreement is terminated, no party has
any liability or further obligation unless the termination was a result of such
party’s     (a)   breach;     (b)   violation of its duties, obligations,
representations, or warranties; or     (c)   fraud, bad faith, or willful
misconduct.

14.   Indemnification.

  14.1   By Purchaser. Purchaser will indemnify Seller from, and will pay on its
behalf, all Loss (whether or not resulting from third party claims) incurred as
a result of (a) any untrue representation, breach of warranty or non-fulfillment
of any of Purchaser’s covenants or agreements stated in this Agreement or
(b) Purchaser’s operation of the Business after the Closing.     14.2   By
Seller. Seller will indemnify and hold harmless Purchaser from, and will pay on
its behalf, all Loss (whether or not resulting from third party claims) (a)

- 23 -



--------------------------------------------------------------------------------



 



      incurred as a result of any untrue representation, breach of warranty, or
non-fulfillment of any covenant or agreement of the Seller in this Agreement,
(b) arising out of or resulting from any Liabilities other than the Assumed
Liabilities, and (c) arising out of or resulting from the Excluded Assets.    
(a)   “Basket” Deductible. Except as otherwise provided in this Agreement, the
Seller will have no obligation to indemnify the Purchaser under this Section
14.2 unless the Purchaser has suffered Losses in excess of $50,000 (the
“Basket”) in the aggregate and then only to the extent of such excess. Claims by
Purchaser under Section 5.15 shall not be subject to the Basket.     (b)  
Liability Limit. Except as otherwise provided in this Agreement, the aggregate
liability of Seller under this Section 14.2 will not exceed, and Seller will
have not liability for indemnification except to the extent of $200,000 (the
“Cap”). Claims by Purchaser under Section 5.15 shall not be subject to the Cap.
The obligations of Seller under this section are subject to Section 15 below.  
  14.3   Procedure. Procedures for making a claim for indemnity are set forth in
Schedule 14.3.

15.   Expiration of Representations and Warranties. All representations and
warranties made by the parties in this Agreement, or in any instrument or
document furnished in connection with this Agreement, will survive the Closing
and any investigation at any time made by or on behalf of the parties.

  15.1   Survival of Certain Representations and Warranties. The representations
and warranties set forth in Section 5 and Section 6 will survive until twelve
months after the Closing Date except for Sections 5.1, 5.2, 5.3, 5.4, and 5.10,
which shall survive until twenty four months after the Closing Date and
Section 5.15, which shall survive indefinitely.     15.2   Limit on Claims. A
party may maintain a claim or action for indemnity pursuant to Section 14 after
the expiration of the representation or warranty under Section 15.1 only if the
party made the claim in writing before expiration.     15.3   Application of
Claims. Claims for indemnity pursuant to Section 14.2 will be applied in the
following order:     (a)   the first $100,000 aggregate amount of Losses for
breaches of representations and warranties are subject to the “basket” and no
claim may be made against Seller for them except as otherwise provided in this
Agreement; and     (b)   the Losses up to the limit specified in Section 14.2(b)
and in excess of the “basket” will be paid by Seller to Purchaser, either in
cash or by reduction in the principal amount due under the Loan and Security
Agreement.

- 24 -



--------------------------------------------------------------------------------



 



      Except as otherwise provided in this Agreement, no claim for Losses for a
breach of this Agreement may be made in excess of the amounts set forth in
(a) and (b) above. Purchaser acknowledges that it has accepted the risk that
claims will exceed this amount.

16.   Notices. Notices under this Agreement must be in writing. Notices are
deemed given:

  16.1   when personally delivered;     16.2   when received by facsimile or by
overnight courier service; or     16.3   on the fifth business day after mailing
by first class registered mail, return receipt requested.

    Notices must be sent to the parties at the addresses stated on the signature
page of this Agreement (or at any other address designated in a notice given by
a party to change its address).   17.   Certain Costs.

  17.1   Costs of Proceedings. In any Proceeding arising under or related to
this Agreement the prevailing party is entitled, in addition to other amounts it
recovers, to have the other party pay all costs and expenses (including
reasonable attorneys’ fees) incurred in connection with the Proceeding.     17.2
  Expenses. Each party is solely responsible for its own expenses relating to
the preparation, execution, and consummation of this Agreement and the
transactions contemplated by this Agreement, including any fees payable to an
investment banker or broker.

18.   Miscellaneous.

  18.1   Integration and Amendment. This Agreement, together with the Loan and
Security Agreement, constitutes the entire agreement of the parties, and
supersedes all prior agreements or understandings among the parties, with
respect to their subject matter. This Agreement may be amended only in a written
agreement signed by all of the parties.     18.2   Waivers. No waiver under this
Agreement is valid unless it is in writing and signed by the party giving the
waiver. A waiver of a particular matter does not waive a subsequent or similar
matter.     18.3   Binding Effect. This Agreement is binding upon, and inures to
the benefit of, each party and its successors and assigns.

- 25 -



--------------------------------------------------------------------------------



 



  18.4   No Benefit to Others. This Agreement is solely for the benefit of the
parties (and their successors and assigns) and does not confer any rights on any
other persons.     18.5   Severability. The invalidity or unenforceability of
any provision of this Agreement does not affect the other provisions. This
Agreement is to be construed in all respects as if it excluded any invalid or
unenforceable provision.     18.6   Construction and Headings. Whenever a
singular word is used in this Agreement it also includes the plural if required
by the context, and vice versa. Paragraph headings are for convenience only and
do not define or limit the contents of a paragraph.     18.7   Cooperation. In
order to carry out this Agreement, each party will cooperate, will take further
action, and will execute and deliver further documents as reasonably requested
by any other party.     18.8   Counterparts. This Agreement may be executed in
one or more counterparts, all of which taken together are one original.     18.9
  Governing Law. This Agreement is governed by the internal Laws of Arizona.
Exclusive jurisdiction and venue for any litigation arising under this Agreement
is in the federal and state courts located in Maricopa County, Arizona.

19.   Effective Date. This Agreement is executed and effective as of March 31,
2006.

      [Signatures Follow]

- 26 -



--------------------------------------------------------------------------------



 



Advanced Integration, LLC, an Oklahoma limited liability company

                 
 
   By:       /s/ Steven E. Frazier                  
 
          Steven E. Frazier, Member-Manager    

Address:
2805 E. 6th Avenue
Stillwater, Oklahoma 74074
Attention: Steven E. Frazier
Telephone: (405) 533-1629
Facsimile: (405) 624-2248
Rockford Corporation, an Arizona corporation

                 
 
   By:       /s/ Gary Suttle                  
 
          Gary Suttle, President    

Address:
Rockford Corporation
600 S. Rockford Drive
Tempe, Arizona 85281
Attention: W. Gary Suttle, President
Telephone: (480) 967-3565
Facsimile: (480) 966-3639
with a copy to:
Kevin Olson
Steptoe & Johnson LLP
201 E. Washington St., Suite 1600
Phoenix, Arizona 85004
Telephone: (602) 257-5275
Facsimile: (602) 257-5299
Audio Innovations, Inc., an Oklahoma corporation

                 
 
    By:       /s/ Gary Suttle                  
 
          Gary Suttle, President    

Address:
Rockford Corporation
600 S. Rockford Drive

- 27 -



--------------------------------------------------------------------------------



 



Tempe Arizona 85281
Attention: W. Gary Suttle, President
Telephone: (480) 967-3565
Facsimile: (480) 966-3639
with a copy to:
Kevin Olson
Steptoe & Johnson LLP
201 E. Washington St., Suite 1600
Phoenix, Arizona 85004
Telephone: (602) 257-5275
Facsimile: (602) 257-5299

- 28 -